PER CURIAM.
Petitioners seek certiorari from an order granting summary judgment for defendants on the issue of the permanency of personal injuries sustained in an automobile accident. Petitioner’s evidence in opposition to summary judgment consisted of a physician’s affidavit to the effect that permanent injury had been sustained. The court struck this affidavit apparently because the affiant had not been disclosed as an expert witness within the time specified by the court’s pretrial order. This is plainly error. However, the order in question is not one that may be addressed by certiorari proceedings but must await redress on plenary appeal. Martin-Johnson, Inc. v. Savage, 509 So.2d 1097 (Fla.1987); Hartford Accident & Indemnity Company v. U.S.C.P. Company, 515 So.2d 998 (Fla. 4th DCA 1987). Accordingly, certiorari is denied.
CERTIORARI DENIED.
HERSEY, C.J., and GUNTHER and WALDEN, JJ., concur.